Citation Nr: 1411209	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  05-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a bilateral orchiectomy, claimed as due to a groin injury.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1970 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  A September 2004 rating decision denied service connection for residuals of a bilateral orchiectomy.  A June 2008 rating decision granted service connection for PTSD and assigned a 50 percent evaluation.  In a July 2013 rating decision the RO granted a 100 percent evaluation for the Veteran's PTSD, effective April 6, 2004.

In October 2007 the Board remanded the Veteran's bilateral orchiectomy claim for further development.  Following a return to the Board the claim was denied in a January 2010 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011 the Court endorsed a Joint Motion for Remand vacating the Board's denial of the Veteran's bilateral orchiectomy claim and remanding the matter for further proceedings.  

The Board remanded the claim in September 2011 for a VA examination which was completed in November 2011.  The case is once again before the Board.

The issue of entitlement to service connection for residuals of a bilateral orchiectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a July 2013 rating decision the Veteran's PTSD was evaluated as 100 percent disabling, effective from the date of claim on April 6, 2004. 

2.  As the Veteran has been granted a total schedular evaluation for PTSD from the date of his claim, the issue of entitlement to TDIU is moot by operation of law.

CONCLUSIONS OF LAW

1.  The claim for entitlement to an increased evaluation for PTSD is dismissed.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The claim for a TDIU is dismissed.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the July 2013 rating decision that assigned a 100 percent schedular rating for the Veteran's PTSD from the initial grant of service connection, the issue of entitlement to a TDIU has become moot.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these claims are dismissed. 


ORDER

The appeal for entitlement to an evaluation in excess of 50 percent for PTSD is dismissed.

The appeal for entitlement to a TDIU is dismissed.


REMAND

The November 2011 VA examiner offered an opinion which did not take into account the Veteran's lay statements regarding pain in his testicles since service.  The examiner also did not discuss whether the Veteran's chronic epididymitis was related to service.  A new opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask an appropriate VA examiner to provide an opinion as to the etiology of residuals of the Veteran's bilateral orchiectomy.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this remand must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should offer the following opinions:

a)  Whether it is at least as likely as not that the residuals of the Veteran's bilateral orchiectomy are related to service.

b)  Whether it is at least as likely as not that the Veteran's chronic epididymitis began in service.  (The Board observes that the Veteran underwent a bilateral orchiectomy as a result of chronic epididymitis.)

The examiner should take into account the Veteran's complaints that he had testicle pain which began in service.  

For any opinions expressed, the examiner MUST PROVIDE AN EXPLANATION BASED ON THE RECORD.  The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

2.  Ensure the report of the VA compensation examination addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

3.  Readjudicate this claim in light of all additional evidence received since the most recent supplemental statement of the case.  If the benefits requested are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


